Citation Nr: 1043910	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-41 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary bypass 
surgery, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to afford 
the Veteran a VA examination.  The action specified in the 
February 2009 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the 
Board will be granted if an appellant expresses a desire to 
appear in person.  

In August 2008, a hearing was held before a member of the Board.  
However, the Veterans' Law Judge who conducted the hearing is no 
longer employed by the Board.  As the law requires that the 
Veterans' Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal, the Board sent 
the Veteran a letter in October 2010 offering the Veteran the 
opportunity to testify at another hearing.  

The Veteran requested a videoconference hearing before a member 
of the Board.  

Accordingly, the case must be remanded in order to afford the 
Veteran an opportunity to present his argument in person before a 
member of the Board.  See 38 U.S.C.A. § 7104, 7107 (West 2002); 
38 C.F.R. § 20.700, 20.707 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to the 
schedule of hearings to be conducted at the 
RO before a Member of the Board or via 
videoconference, and notify him of the 
scheduled hearing at the current address of 
record, in the order that the request was 
received.  A copy of the notice provided to 
the Veteran of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

